Title: To George Washington from Brigadier General William Maxwell, 7 October 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Garrisons near Acquackinac [N.J.] 7th Octr 1778
          
          Your Excellencys favour of the 5th Inst. I recd last evening I have forwarded Major Howe’s letter and have wrote to Coll Dayton to use every means in his power to obtain certain information about the Fleet. The Account furnished by Genl Gates of an epidemical Distemper being among Byrons Sea Men is the verry same we had handed about on their first arival but I believe without foundation, for I have not heard of any of the Inhabitants catching it, or any disorder from them, though I heard there was near 2000 of them on the Island at the same time, under Sails and other covers pitched for their reception & that they did recover verry quick, as witness I had got above 60 of them that Deserted by way of Bergan before the Enemy took post there and they all looked verry well and they informed me that a great many of the men was got well and gone on Board again.
          We have had some expectations yesterday and to day that the Enemy had some notions of returning to New York, this inteligence has come from several hands, but a scouting party Just now returns & says they are in the same position they have been for some days past. I leave it to His Lordship to Inform you of any further particulars as I see he is writing. and am Your Excellencys Most Obedt Humble Servant
          
            Wm Maxwell
          
          
            ½ past 9 oclock a.m.
          
        